The defendants, John F. Moore, age nineteen, and Patrick D. Seno, age twenty-one, were found guilty, after a jury trial, on one count each of taking part in a disturbance at a state correctional institution, and each was sentenced to the state prison for not less than five nor more than nine years, such sentence, in each case, to run concurrently with the sentence then being served. The penalty provided for this crime by § 53-167a of the General Statutes is imprisonment for not more than fifteen years.
These two defendants were involved in the riot which occurred on July 25, 1961, at the Connecticut reformatory in Cheshire, during the course of which some 200 inmates disobeyed orders to return to the cell-block building after a recreation period, following which large numbers of this group hurled rocks, cursed, shouted, started fires and destroyed windows and other property at the reformatory. During *Page 232 
the course of this riot, which lasted for several hours and required the intervention of the state police to assist the armed correctional officers, these two defendants, who had been confined within the cell block for previous infractions of institutional rules, attempted to persuade other inmates similarly confined to make noise and break furniture, both participating in these activities themselves and inciting others to do so, the details of their actions being set forth in a bill of particulars filed in each case.
As to prior records, Moore had been convicted, over a three-year period, of two offenses of using a motor vehicle without permission, breach of peace, driving without a license, aggravated assault and intoxication, having been returned to the reformatory on February 17, 1961, as a parole violator, after being paroled December 16, 1960. Seno also had had two convictions of using a motor vehicle without permission and two of breaking and entering, having been returned to the reformatory November 21, 1960, for violation of parole.
Several of the inmates who participated in this disturbance of July 25, 1961, pleaded guilty and were sentenced, in the same court, to terms of from three to six years, while several others, who pleaded guilty to participation in not only this disturbance but also in a second riot which occurred at the reformatory on September 7, 1960, received concurrent sentences on two counts totaling six to seven years. The actual acts of violence committed by these two defendants do not appear to be as vicious as those of the others found guilty of participating, as they did, in only the first riot, and, of course, they were not involved at all in the second riot.
   Taking into account the sentences imposed upon others who participated to the same or even to a